July 27, 2017




                                 JUDGMENT
                 The Fourteenth Court of Appeals
   TECLOGISTICS, INC. AND JOSEPHINE TREURNIET, Appellants/Cross-
                            Appellees

NO. 14-16-00189-CV                      V.

           DRESSER-RAND GROUP, INC., Appellee/Cross-Appellant
                  ________________________________

       This cause, an appeal from the judgment signed December 3, 2015 in favor of
appellee/cross-appellant Dresser-Rand Group, Inc., was heard on the transcript of
the record. We have inspected the record and find error in the judgment. We
therefore REFORM the judgment of the court below to
       (1) delete the sentence, “The jury assessed damages in the amount of seven
thousand three hundred six dollars and no cents ($7, 306.00) against TecLogistics in
favor of Dresser-Rand for TecLogistics’ charging an amount greater than that agreed
by the parties (Question No. 1)”; and
       (2) amend the provision ordering that Dresser-Rand have and recover from
TecLogistics, Inc. “actual damages in the amount of thirteen thousand one hundred
eighty seven dollars and no cents ($13,187.00)” to instead order that Dresser-Rand
have and recover from TecLogistics, Inc. “actual damages in the amount of five
thousand, eight hundred eighty-one dollars and no cents ($5,881.00).”
       We order the judgment of the court below AFFIRMED except as modified
in this judgment.
       We order appellee Dresser-Rand Group, Inc. to pay all costs incurred in this
appeal.
       We further order this decision certified below for observance.